DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 9FEB2022 has been entered. Claims 1 – 4, 6 – 14, and 16 - 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 9FEB2022 have been fully considered but they are not persuasive as to Double Patenting or 35 U.S.C. §§ 102, 103 Rejections:

Argument 1: Claim Objections: “Claims 4, 6, 9, 15, 16, and 19 are objected to for alleged informalities. The claims are amended according to the Office’s recommendations to address the identified issues. Removal of the claim objections is therefore respectfully requested.”
Response 1: based on the amendments, the Objection is withdrawn. 

Argument 2: Double Patenting: “All pending dependent claims of the present application necessarily define different scope than any corresponding claims in the ’822 Patent at least because of their ultimately dependency from the above-identified independent claims. Thus, removal of the double patenting rejection is respectfully requested.”
Response 2: see Double Patenting (below) and MPEP 1504.06 Double Patenting ¶ 15.23.02 Summary for "Same Invention" – Type Double Patenting Rejections, in part: 
A nonstatutory double patenting rejection applies to claims directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other. Nonstatutory categories of double patenting rejections which are not the "same invention" type may be overcome by the submission of a terminal disclaimer.

This kind of nonstatutory double patenting rejection in designs will occur between designs which may be characterized as a combination (narrow claim) and a subcombination/element thereof (broad claim). See MPEP § 1504.05, subsection II, B. If the designs are patentably indistinct and are directed to the same inventive concept the examiner must determine whether the subject matter of the narrower claim is fully disclosed in and covered by the broader claim of the reference. 

Argument 3: 35 U.S.C. §§ 102, 103: “In the interest of expediting prosecution, the independent claims are amended to incorporate allowable subject matter. Specifically, independent claim 13 is amended to include the limitations of allowable claim 15. Corresponding features are added to independent claims 1 and 20. … The pending dependent claims are believed to be patentable at least because of their respective dependency from an amended independent claim. In view of the above, removal of the rejections under 35 U.S.C. §§ 102, 103 is respectfully requested.”
Response 3: based, at least in part, on additional search necessitated by the claim amendments, while the Applicant's argument has been fully considered, it is not persuasive in respect to the current claim Rejection(s) as shown below.

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Specifically 2016/0315745  to KIM et al., 2016/0255529  to ZHANG et al., and 2016/0285602  to FANG.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10917822 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other the subject matter of the narrower present claims are fully disclosed in and covered by the broader claim of the reference patent. 

Claim # (Present Application 17/143,931)
Claim # (Patent 10917822)
1. (Currently Amended) A method for managing a link, comprising:
receiving, by a first network device, a first link quality parameter sent by a second network device, 
wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the first network device provides a current service for the terminal device, and the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value; and
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter.

1. A method for managing a link, comprising:
receiving, by a first network device, a first link quality parameter sent by a second network device, 
wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the first network device provides a current service for the terminal device, and the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value; and
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter; 
if it is determined that the connection between the terminal device and the second network device is needed, and there is no connection between the terminal device and the second network device, establishing, by the first network device, the connection between the terminal device and the second network device.

2. (Original) The method according to claim 1, wherein before determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter, the method further comprises:
obtaining, by the first network device, a second link quality parameter, wherein the second link quality parameter is used to indicate a link quality between the terminal device and the first network device;
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter, comprises:
determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter.

2. The method according to claim 1, wherein before determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter, the method further comprises: 
obtaining, by the first network device, a second link quality parameter, wherein the second link quality parameter is used to indicate a link quality between the terminal device and the first network device; 
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter, comprises: 
determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter.




3. (Original) The method according to claim 2, 
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a first threshold value, and the second link quality parameter is smaller than a second threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a sum of the second link quality parameter and a third threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is smaller than a fourth threshold value, and the second link quality parameter is greater than a fifth threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is not needed.

3. The method according to claim 2, 
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises one of the following: 
if the first link quality parameter is greater than a first threshold value, and the second link quality parameter is smaller than a second threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; 
if the first link quality parameter is greater than a sum of the second link quality parameter and a third threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; and 
if the first link quality parameter is smaller than a fourth threshold value, and the second link quality parameter is greater than a fifth threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is not needed.

4. (Currently Amended) The method according to claim 1, 
wherein if it is determined that the connection between the terminal device and the second network device is needed, and there is no connection between the terminal device and the second network device, establishing, by the first network device, the connection between the terminal device and the second network device;
wherein establishing, by the first network device, the connection between the terminal device and the second network device, comprises:
adding, by the first network device, the connection between the terminal device and the second network device as an auxiliary connection of a link of the terminal device according to the first link quality parameter;
wherein data transmitted on the auxiliary connection of the link of the terminal device is different from data transmitted on a primary connection, and a connection between the first network device and the terminal device is the primary connection.

4. The method according to claim 1, 
wherein establishing, by the first network device, the connection between the terminal device and the second network device, comprises:
adding, by the first network device, the connection between the terminal device and the second network device as an auxiliary connection of a link of the terminal device according to the first link quality parameter.

6. (Original) The method according to claim 4, wherein establishing, by the first network device, the connection between the terminal device and the second network device, comprises:
switching, by the first network device, a link of the terminal device to the second network device according to the first link quality parameter.

5. The method according to claim 1, wherein establishing, by the first network device, the connection between the terminal device and the second network device, comprises: 
switching, by the first network device, a link of the terminal device to the second network device according to the first link quality parameter.

7. (Original) The method according to claim 1, wherein after determining whether the connection between the terminal device and the second network device is needed, the method further comprises:
if it is determined that the connection between the terminal device and the second network device is not needed, and there exists a connection between the terminal device and the second network device, deleting, by the first network device, the connection between the terminal device and the second network device.

6. The method according to claim 1, wherein after determining whether the connection between the terminal device and the second network device is needed, the method further comprises: 
if it is determined that the connection between the terminal device and the second network device is not needed, and there exists a connection between the terminal device and the second network device, deleting, by the first network device, the connection between the terminal device and the second network device.

8. (Original) The method according to claim 1, wherein the first link quality parameter is at least one of the following parameters between the terminal device and the second network device:
a signal reception strength, a signal reception quality or a link loss.

7. The method according to claim 1, wherein the first link quality parameter is at least one of the following parameters between the terminal device and the second network device: 
a signal reception strength, a signal reception quality or a link loss.

9. (Currently Amended) The method according to claim 1, 
wherein the method further comprises:
sending, by the first network device, measurement configuration information to the second network device, wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network
wherein receiving, by the first network device, the first link quality parameter sent by the second network device, comprises:
receiving, by the first network device, a measurement result that is sent by the second network device according to the measurement configuration information, wherein the measurement result carries at least one of:
at least one first link quality parameter of a measured beam, a cell, a network transmission point, frequency point information, and uplink transmission time reference information of the terminal device.

8. The method according to claim 1, 
wherein before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further comprises: 
sending, by the first network device, measurement configuration information to the second network device, 
wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network device; 
wherein receiving, by the first network device, the first link quality parameter sent by the second network device, comprises: 
receiving, by the first network device, a measurement result that is sent by the second network device according to the measurement configuration information, 
wherein the measurement result carries at least one of: 
at least one first link quality parameter of a measured beam, a cell, a network transmission point, frequency point information, and uplink transmission time reference information of the terminal device.











10. (Original) The method according to claim 9, wherein the measurement configuration information comprises at least one of:
the measured beam, the network transmission point, the cell, the frequency point information, measurement quantity information, a measurement result reporting condition, a measurement time trigger quantity, a measurement result reporting quantity, a measurement result reporting time interval, and request indication information for instructing the terminal device to send the transmission time reference information, wherein the transmission time reference information is used to indicate time for the terminal device to send data.

9. The method according to claim 8, wherein the measurement configuration information comprises at least one of: 
the measured beam, the network transmission point, the cell, the frequency point information, measurement quantity information, a measurement result reporting condition, a measurement time trigger quantity, a measurement result reporting quantity, a measurement result reporting time interval, and request indication information for instructing the terminal device to send the transmission time reference information, wherein the transmission time reference information is used to indicate time for the terminal device to send data.

11. (Original) The method according to claim 1, wherein before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further comprises:
sending, by the first network device, a request message to the second network device, wherein the request message is used to request the second network device to configure a reference signal for the terminal device;
receiving, by the first network device, a configuration parameter of the reference signal sent by the second network device; and
sending, by the first network device, the configuration parameter to the terminal device; or
wherein before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further includes:
sending, by the first network device, a configuration parameter of a reference signal of the terminal device to the second network device.

10. The method according to claim 1, wherein the method further comprises one of the following: before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further comprises: 
sending, by the first network device, a request message to the second network device, wherein the request message is used to request the second network device to configure a reference signal for the terminal device; 
receiving, by the first network device, a configuration parameter of the reference signal sent by the second network device; and 
sending, by the first network device, the configuration parameter to the terminal device; and 
before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further includes: 
sending, by the first network device, a configuration parameter of a reference signal of the terminal device to the second network device.

12. (Original) The method according to claim 11, wherein the configuration parameter comprises at least one of:
a resource location occupied by transmitted reference signal, a signal codeword, beam information, a network transmission point, and a transmission power for transmitting the reference signal.

11. The method according to claim 10, wherein the configuration parameter comprises at least one of: 
a resource location occupied by transmitted reference signal, a signal codeword, beam information, a network transmission point, and a transmission power for transmitting the reference signal.

13. (Currently Amended) A method for managing a link, comprising:
determining, by a second network device, a first link quality parameter, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device; and
sending, by the second network device, the first link quality parameter to a first network device, wherein the first network device provides a current service for the terminal device;
wherein before sending, by the second network device, the first link quality parameter to the first network device, the method further comprises:
determining, by the second network device, whether there is a connection between the terminal device and the second network device;
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value, sending, by the second network device, the first link quality parameter to the first network device.

12. A method for managing a link, comprising: 
determining, by a second network device, a first link quality parameter, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device; and 
sending, by the second network device, the first link quality parameter to a first network device, wherein the first network device provides a current service for the terminal device; 
wherein the method further comprises: 
if it is determined that the connection between the terminal device and the second network device is needed, and there is no connection between the terminal device and the second network device, accepting establishing of the connection between the terminal device and the second network device; 
wherein before sending, by the second network device, the first link quality parameter to the first network device, the method further comprises: 
determining, by the second network device, whether there is a connection between the terminal device and the second network device; 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: 
if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value, sending, by the second network device, the first link quality parameter to the first network device.


	

14. (Original) The method according to claim 13, wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
periodically sending, by the second network device, the first link quality parameter to the first

13. The method according to claim 12, wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: 
periodically sending, by the second network device, the first link quality parameter to the first network device.

	

16. (Currently Amended) The method according to claim 13, 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if the first link quality parameter continues to be greater than the threshold value in a first time period, sending, by the second network device, the first link quality parameter to the first network device.

14. The method according to claim 12, 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: 
if the first link quality parameter continues to be greater than the threshold value in a first time period, sending, by the second network device, the first link quality parameter to the first network device.

17. (Currently Amended) The method according to claim 13, 
wherein the method further comprises:
if there is a connection between the terminal device and the second network device, and the first link quality parameter is smaller than another threshold value, sending, by the second network device, the first link quality parameter to the first network device.

15. The method according to claim 12, 
wherein the method further comprises: 
if there is a connection between the terminal device and the second network device, and the first link quality parameter is smaller than another threshold value, sending, by the second network device, the first link quality parameter to the first network device.

18. (Currently Amended) The method according to claim 17, 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if the first link quality parameter continues to be smaller than the another threshold value in a second time period, sending, by the second network device, the first link quality parameter to the first network device.

16. The method according to claim 15, 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: 
if the first link quality parameter continues to be smaller than the another threshold value in a second time period, sending, by the second network device, the first link quality parameter to the first network device.


19. (Currently Amended) The method according to claim 13, 
wherein the method further comprises:
receiving, by the second network device, measurement configuration information sent by the first network device, 
wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network device;
sending, by the second network device, the first link quality parameter to the first network device, comprises:
sending, by the second network device, a measurement result to the first network device according to the measurement configuration information, 
wherein the measurement result carries at least one of: 
at least one first link quality parameter of a measured beam, a cell, a network transmission point, frequency point information, and uplink transmission time reference information of the terminal device.

17. The method according to claim 12, 
wherein before sending, by the second network device, the first link quality parameter to the first network device, the method further comprises: 
receiving, by the second network device, measurement configuration information sent by the first network device, 
wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network device; 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: 
sending, by the second network device, a measurement result to the first network device according to the measurement configuration information,
wherein the measurement result carries at least one of: 
at least one first link quality parameter of a measured beam, a cell, a network transmission point, and frequency point information, and uplink transmission time reference information of the terminal device.








20. (Currently Amended) A device for managing a link, comprising:
a processor;
a memory storing instructions executable by the processor;
wherein the processor is configured to:
receive a first link quality parameter sent by a second network device, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the device provides a current service for the terminal device, and 
the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value; and
determine whether a connection between the terminal device and the second network device is needed according to the first link quality parameter.

18. A device for managing a link, comprising: 
a processor; 
a memory storing instructions executable by the processor; 
wherein the processor is configured to: 
receive a first link quality parameter sent by a second network device, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the device provides a current service for the terminal device, and 
the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device and the first link quality parameter is greater than a threshold value; and 
determine whether a connection between the terminal device and the second network device is needed according to the first link quality parameter; 
if it is determined that the connection between the terminal device and the second network device is needed, and there is no connection between the terminal device and the second network device, establish the connection between the terminal device and the second network device.




Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 – 11, and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0157103 to FRENGER et al. (hereinafter “FRENGER”) in view of U.S. Patent Publication 2013/0115949  to CENTONZA et al. (hereinafter “CENTONZA”).

Regarding Claim 1 (Currently Amended), FRENGER discloses a method for managing a link, comprising:
receiving, by a first network device, a first link quality parameter sent by a second network device, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the first network device provides a current service for the terminal device (a cell may ; and
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … Step 502 … The second base station 130 switches to an observable mode for said user equipment 120, that in this case represented by an observing mode. … Step 503 … The first base station 110 further requests the user equipment 120 to perform signaling between the user equipment 120 and the second base station 130 for quality measurements.  … this may be performed by commanding the user equipment 120 to transmit channel sounding signals. … Step 504 … The user equipment 120 transmits channel sounding signals. … Step 505 … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals.  The received power on the channel sounding reference signal transmission from the user equipment 120 may be measured and the resulting measurement value is used by the radio network for evaluating if the user equipment 120 shall perform a handover to the second base station 130 or not. … Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. … Step 507 … The first base station 110 reads the measurement reports from the second base station 130 and decides when it is feasible to perform handover based on the measurement report, i.e. information 

While FRENGER discloses the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device (when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals. … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0092 – 0101 illustrated in Fig. 5]), FRENGER does not explicitly disclose, or is not relied on to disclose the first link quality parameter is sent [when] the first link quality parameter is greater than a threshold value.

However, in the same field of endeavor CENTONZA teaches:
the first link quality parameter is sent … if … the first link quality parameter is greater than a threshold value (A threshold indicating how much stronger a certain candidate cell needs to be before it is reported to the serving cell. [¶ 0053])



Regarding Claim 9 (Currently Amended), the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
FRENGER further discloses wherein the method further comprises:
sending, by the first network device, measurement configuration information to the second network device, wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network device (To start a hand over procedure to hand over the user equipment 120 to the second cell 135, the first base station 110 requests the second base station 130 to switch the second cell state from a non observable mode to an observable mode for said user equipment 120.  An observable mode means that from the perspective of the user equipment 120, the carrier in the second cell 135 is temporarily transmitting with a DTX mode supported by the user equipment 120 for the sole purpose of allowing mobility measurements.  But neither the user equipment 120 nor any other user equipments present within the second cell 135 are actively receiving user plane data on the carrier. … The second base station 130 switches the second cell state to an observable mode for said user equipment 120.  This switch makes the second cell 135 visible to the user equipment 120. … The first ;
wherein receiving, by the first network device, the first link quality parameter sent by the second network device, comprises:
receiving, by the first network device, a measurement result that is sent by the second network device according to the measurement configuration information, wherein the measurement result carries at least one of:
at least one first link quality parameter of a measured beam, 
a cell, 
a network transmission point, and 
frequency point information, and 
uplink transmission time reference information of the terminal device 

(Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0100 – 0101 illustrated in Fig. 5])

Regarding Claim 10 (Original), the combination of FRENGER and CENTONZA teaches discloses the method according to claim 9. 
FRENGER further discloses
wherein the measurement configuration information comprises at least one of:
the measured beam, 
the network transmission point, 
the cell, 
the frequency point information, 
measurement quantity information, 
a measurement result reporting condition, 
a measurement time trigger quantity, 
a measurement result reporting quantity, 
a measurement result reporting time interval, and 
request indication information for instructing the terminal device to send the transmission time reference information, wherein the transmission time reference information is used to indicate time for the terminal device to send data.

(Step 501 … The first base station 110 requests the second base station 130 to switch to observable mode to be able to start sending reference signals.  In these second embodiments this may be performed by requesting the second base station 110 to start measuring on channel sounding transmission e.g. on a particular channel sounding which is signalled by the user equipment 120. [¶ 0089]. The Examiner notes that requirement for ”a measurement result reporting condition” is interpreted as being met by configuration information instructing the second base station “to switch to observable mode to be able to start sending reference signals.”)

Regarding Claim 11 (Original), the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
FRENGER further discloses wherein the method further comprises one of the following:
wherein before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further comprises:
sending, by the first network device, a request message to the second network device, wherein the request message is used to request the second network device to configure a reference signal for the terminal device;
receiving, by the first network device, a configuration parameter of the reference signal sent by the second network device; and
sending, by the first network device, the configuration parameter to the terminal device; or
wherein before receiving, by the first network device, the first link quality parameter sent by the second network device, the method further includes:
sending, by the first network device, a configuration parameter of a reference signal of the terminal device to the second network device.

(Step 501 … The first base station 110 requests the second base station 130 to switch to observable mode to be able to start sending reference signals.  In these second embodiments this may be performed by requesting the second base station 110 to start measuring on channel sounding transmission e.g. on a particular channel sounding which is signalled by the user equipment 120. [¶ 0089]. The Examiner notes that requirement for ”a configuration parameter” is interpreted as being met by configuration information instructing the second base station “to switch to observable mode to be able to start sending reference signals.”) 

Regarding Claim 20, FRENGER discloses a device for managing a link, comprising:
a processor; a memory storing instructions executable by the processor (may be implemented through one or more processors, such as a processor 740 in the first base station arrangement 700 depicted in FIG. 7, a processor 960 in the second base station arrangement 900 depicted in FIG. 9, or a processor 1130 in the user equipment arrangement 1100 depicted in FIG. 11, together with computer program code for performing the functions of the present solution. …  The program code mentioned above may also be provided as a computer program product, for instance … a memory stick. [¶ 0206]); wherein the processor is configured to:
receive a first link quality parameter sent by a second network device, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device, and the device provides a current service for the terminal device (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … Step 502 … The second base station 130 switches to an observable mode for said user equipment 120, that in this case represented by an observing mode. … Step 503 … The first base station 110 further ; and
determine whether a connection between the terminal device and the second network device is needed according to the first link quality parameter (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … Step 502 … The second base station 

the first link quality parameter is sent by the second network device if there is no connection between the terminal device and the second network device (when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals. … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0092 – 0101 illustrated in Fig. 5]), FRENGER does not explicitly disclose, or is not relied on to disclose the first link quality parameter is sent [when] the first link quality parameter is greater than a threshold value.
However, in the same field of endeavor CENTONZA teaches:
the first link quality parameter is sent … if … the first link quality parameter is greater than a threshold value (A threshold indicating how much stronger a certain candidate cell needs to be before it is reported to the serving cell. [¶ 0053])

Motivation to combine the teaching of FRENGER with that of CENTONZA given in Claim 1 above.

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA and U.S. Patent Publication 2018/0270730 to MARTIN.

Regarding Claim 2 (Original), the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
While FRENGER further discloses wherein before determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … Step 505 … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals.  The received power on the channel sounding reference signal transmission from the user equipment 120 may be measured and the resulting measurement value is used by the radio network for evaluating if the user equipment 120 shall perform a handover to the second base station 130 or not. … Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0098 – 0101 illustrated in Fig. 5]), 
the method further comprises:
obtaining, by the first network device, a second link quality parameter, wherein the second link quality parameter is used to indicate a link quality between the terminal device and the first network device;
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter, comprises:
determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter

However, in the same field of endeavor, MARTIN teaches:
the method further comprises:
obtaining, by the first network device, a second link quality parameter, wherein the second link quality parameter is used to indicate a link quality between the terminal device and the first network device (In FIG. 4A, a UE 600 may connect to the core network via either a first base station 602 or a second base station 604.  In this case, the first and second base stations are the network nodes available to the UE 600 to connect to the core network.  The UE 600 is configured to communicate with the first base station over a first radio path and to communicate with the second base station over a second radio path.  In order to connect to the core network, the UE 600 transmits beacon signalling B. The beacon signalling ;
determining, by the first network device, whether a connection between the terminal device and the second network device is needed according to the first link quality parameter, comprises:
determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter (In 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER and CENTONZA with that of MARTIN for advantage of a reliable connection between the UE 600 and the network can therefore be established and maintained on the basis of the beacon signalling from the UE 600. (MARTIN: ¶ 0057)

Regarding Claim 8, (Original ), the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
While FRENGER discloses (Step 405 …  The user equipment 110 listens to the reference signals sent by the second base station 130 and performs quality measurements on said signals.  These measurements are in LTE denoted reference signal received power (RSRP) measurements and they are used to perform handover decisions. [¶¶ 0077 - 0078]), the combination of FRENGER and CENTONZA does not explicitly teach, or is not relied on to teach wherein the first link quality parameter is at least one of the following parameters between the terminal device and the second network device:
a signal reception strength, 
a signal reception quality or 
a link loss 

wherein the first link quality parameter is at least one of the following parameters between the terminal device and the second network device:
a signal reception strength, 
a signal reception quality or 
a link loss 

 (Any suitable characteristic of the beacon signalling B which is indicative of the radio channel conditions associated with the radio path between the UE 600 and each respective network node may be measured by the network nodes and reported to the controller.  For example, the measured characteristic may be the signal strength or quality of the beacon signalling, and the controller may control the node which measures the highest signal strength or quality of the beacon signalling to be the serving node.  As a more specific example, the signal strength or quality of a known sequence of reference symbols of the beacon signalling could be the measured characteristic.  Furthermore, the controller may also take other information into account in the selection of the serving node, such as the downlink coverage of the network node (for example, even if a network node measures the highest signal strength from the mobile device, the cell may not be suitable due to the overall path loss between the device and the network node), the load at each node or Quality of Service (QoS) requirements. [¶ 0048] … The beacon signal transmitted by the UE 600 is an uplink signal which may be, for example, transmitted on a shared physical channel.  The beacon signal has a characteristic (such as 

Motivation to combine the teaching of FRENGER and CENTONZA with that of MARTIN given in Claim 2 above.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA, MARTIN and U.S. Patent Publication 2010/0159932 to PARK et al. (hereinafter “PARK”).

Regarding Claim 3 (Original), the combination of FRENGER, CENTONZA, and MARTIN teach the method according to claim 2, wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter the combination of FRENGER, CENTONZA, and MARTIN does not explicitly teach, or is not relied on to teach:
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a first threshold value, and the second link quality parameter is smaller than a second threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a sum of the second link quality parameter and a third threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is smaller than a fourth threshold value, and the second link quality parameter is greater than a fifth threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is not needed.

However, in the same field of endeavor, PARK teaches::
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a first threshold value, and the second link quality parameter is smaller than a second threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is greater than a sum of the second link quality parameter and a third threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is needed; or
wherein determining, by the first network device, whether the connection between the terminal device and the second network device is needed according to the first link quality parameter and the second link quality parameter, comprises:
if the first link quality parameter is smaller than a fourth threshold value, and the second link quality parameter is greater than a fifth threshold value, determining, by the first network device, that the connection between the terminal device and the second network device is not needed.

(The serving base station checks the quality of wireless links between the mobile terminal and each of the serving base station and the target base station.  … if the wireless link quality of the serving base station is below the threshold quality but the wireless link quality of the target base station is greater than the threshold quality, full handover is determined to be optimal and the handover process proceeds to operation S40 in FIG. 1B. [¶ 0029])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER, CENTONZA, and MARTIN with that of PARK for advantage to a handover control method and system that determines an optimum handover scheme based on a quality of a wireless link of a mobile terminal to minimize a transmission error. (PARK: ¶ 0008)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA and U.S. Patent Publication 2016/0337924  to OHTA et al. (hereinafter “OHTA”).

Regarding Claim 4 (Currently Amended), the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
FRENGER further discloses:
wherein if it is determined that the connection between the terminal device and the second network device is needed, and there is no connection between the terminal device and the second network device, establishing, by the first network device, the connection between the terminal device and the second network device (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. [¶¶ 0055 - 0056] … The first base station 110 then commands the user equipment 120 to perform handover to the second cell 135. [¶ 0084] … The user equipment 120 performs handover to the second cell 135 and may then start to communicate with the second base station 130. [¶ 0086])

While the combination of FRENGER and CENTONZA does not explicitly teach, or is not relied on to teach, in the same field of endeavor OHTA teaches:
wherein establishing, by the first network device, the connection between the terminal device and the second network device, comprises: adding, by the first network device, the connection between the terminal device and the second network device as an auxiliary connection of a link of the terminal device according to the first link quality parameter; wherein data transmitted on the auxiliary connection of the link of the terminal device is different from data transmitted on a primary connection, and a connection between the first network device and the terminal device is the primary connection (in 3GPP … a study on dual connectivity has started. With the dual connectivity, the wireless terminal 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER  and CENTONZA with that of OHTA for advantage when the wireless terminal transmits and receives (individually communicates) different information between the macro cell and the small cell … high-speed communication is realized. (OHTA: ¶ 0008)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA, OHTA, and MARTIN.

Regarding Claim 6 (Original), the combination of FRENGER, CENTONZA, and OHTA teaches the method according to claim 4, wherein establishing, by the first network device, the connection between the terminal device and the second network device (see Claim 4 above).
While FRENGER discloses switching, by the first network device, a link of the terminal device to the second network device (Step 507 … The first base station 110 reads the measurement reports from the second base station 130 and decides when it is feasible to perform handover based on the measurement report, i.e. information is obtained that it is feasible to perform handover. [¶¶ 0102 – 0103]), the combination of FRENGER, CENTONZA, and OHTA does not explicitly teach, or is not relied on to teach comprises:
switching, by the first network device, a link of the terminal device to the second network device according to the first link quality parameter
	
However, in the same field of endeavor, MARTIN teaches comprises:
switching, by the first network device, a link of the terminal device to the second network device according to the first link quality parameter (On the basis of the beacon signalling measurements, the controller 700 controls either the first base station or second base station to perform communication with the UE 600 so as to allow the UE 600 to communicate with the core network. [¶ 0042] … The controller may be comprised within any suitable element of the telecommunications network which is able to establish a communication path with the network nodes for the transmission of beacon signalling measurement bearer” or “data stream;” 2) there is no requirement as to which link (or links) are “switched” - or if only some or all links are “switched;” 3) per e.g., ¶¶ 0031 and 0157 of the present Specification, “switching … a link” is interpreted consistent with a normal handover (e.g., in a 3rd Generation Partnership Program (3GPP) Standardized LTE or UMTS network (see e.g., ¶ 0111 of the present Specification), i.e., the provider of network services is “switched” from the source/first network device to the target/second network device))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER, CENTONZA, and OHTA with that of MARTIN for advantage of a reliable connection 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA and U.S. Patent Publication 2016/0277987 to CHEN et al. (hereinafter “CHEN”).

Regarding Claim 7 (Original) the combination of FRENGER and CENTONZA teaches the method according to claim 1. 
While FRENGER discloses wherein after determining whether the connection between the terminal device and the second network device is needed (a cell may request that a non observable neighboring cell becomes observable. … So e.g. when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057]), the combination of FRENGER and CENTONZA does not explicitly teach, or is not relied on to teach the method further comprises:
if it is determined that the connection between the terminal device and the second network device is not needed, and there exists a connection between the terminal device and the second network device, deleting, by the first network device, the connection between the terminal device and the second network device.

 the method further comprises:
if it is determined that the connection between the terminal device and the second network device is not needed, and there exists a connection between the terminal device and the second network device, deleting, by the first network device, the connection between the terminal device and the second network device (In case of a dual connectivity service, a serving cell/base station that is involved in the service can be added/removed depending on overall network conditions (e.g. system load) and capabilities.  For example, a serving cell/base station may be added to the set of base stations used by a particular mobile telephone 3 when: the mobile telephone supports dual connectivity; [0138] a measurement report received from the mobile telephone 3 indicates that the radio condition to the SeNB is adequate to meet a required quality of service; and/or the mobile telephone may be better served using dual connectivity than normal connectivity (which can be determined based on e.g. the amount/rate of data to be communicated for this mobile telephone). Similarly, a serving cell/base station may be removed from a set of base stations used by a particular mobile telephone 3 when one or more of the following conditions is/are met: a measurement report received from the mobile telephone 3 indicates that the radio condition to the SeNB is inadequate to meet a required quality of service; and the mobile telephone no longer needs dual connectivity (which can be determined based on e.g. the amount/rate of data to be communicated for this mobile telephone). [¶¶ 0136 - 0142] … When the MeNB 5-1 has been informed 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER and CENTONZA with that of CHEN for the advantage of when there is a large amount of (downlink) data to be transmitted to the mobile telephone 3, the mobile telephone 3 can benefit from receiving data via both communication bearers …, which may result in an improved data throughput and/or communication efficiency of the network. (CHEN: ¶ 0075)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER and CENTONZA in view of U.S. Patent Publication 2014/0086173 to SADEGHI et al. (hereinafter “SADEGHI”).

Regarding Claim 12 (Original), the combination of FRENGER and CENTONZA teaches the method according to claim 11. 
wherein the configuration parameter comprises at least one of:
a resource location occupied by transmitted reference signal, 
a signal codeword, 
beam information, 
a network transmission point, and 
a transmission power for transmitting the reference signal.

However, in the same field of endeavor, SADEGHI teaches wherein the configuration parameter comprises at least one of:
a resource location occupied by transmitted reference signal, 
a signal codeword, 
beam information, 
a network transmission point, and 
a transmission power for transmitting the reference signal.

(the dormant cell may be configured to transmit a response (e.g., a dormant-cell random access response (RAR)) to the WTRU 102.  … the first cell may indicate a set of resources, for example via the X2 interface, the dormant cell may use to transmit a dormant-cell RAR. [¶ 0568] … the dormant-cell RAR may indicate to the WTRU 102 a specific set of RSs (for example, with the transmission power) on which the WTRU may measure the RSRP to determine the pathloss to the dormant cell. [¶ 0582] … the dormant-cell RAR may be a burst of energy in a pre-configured location (e.g., frequency and/or time location).  Such a burst may be used by the WTRU 102 for measurements and/or may indicate to the WTRU 102 that the dormant cell has received (e.g., indeed received) the PRACH.  The resources used for the burst may be pre-configured.  Different resources may have a different indication (or meaning) for the WTRU 102.  For example, the set 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER and CENTONZA with that of SADEGHI for the advantage where a WTRU 102 may make a number of measurements of and/or using cell-specific (or common) reference signals (CRS).  The WTRU 102 may use the measurements to, for example, determine radio quality of one or more LTE cells. (SADEGHI: ¶ 0095)

Claims 13, 16, and 19 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA and U.S. Patent Publication 2016/0234772 to COMSTOCK (hereinafter “COMSTOCK”).

Regarding Claim 13 (Currently Amended), FRENGER discloses a method for managing a link, comprising:
determining, by a second network device, a first link quality parameter, wherein the first link quality parameter is used to indicate a link quality between a terminal device and the second network device (Step 505 … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals.  The received power on ; and
sending, by the second network device, the first link quality parameter to a first network device, wherein the first network device provides a current service for the terminal device (the mode terminology is defined from the user equipment 120 point of view.  Therefore it is only the serving cell, i.e. the first cell 115 that can be in an "active" mode. [¶ 0057] … Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0100 – 0101 illustrated in Fig. 5]).
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if there is no connection between the terminal device and the second network device … sending, by the second network device, the first link quality parameter to the first network device (when load is high a base station serving a cell may check if any neighboring cells can take over some of the traffic. … the second cell 135 is prepared for performing measurements needed for mobility decisions on a reference signal transmitted by said user equipment 120. [¶¶ 0055 - 0057] … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel 

FRENGER does not explicitly disclose, or is not relied on to disclose:
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: the first link quality parameter is greater than a threshold value, sending, by the second network device, the first link quality parameter to the first network device

However, in the same field of endeavor CENTONZA teaches:
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises: the first link quality parameter is greater than a threshold value, sending, by the second network device, the first link quality parameter to the first network device (A threshold indicating how much stronger a certain candidate cell needs to be before it is reported to the serving cell. [¶ 0053])

Motivation to combine the teaching of FRENGER with that of CENTONZA given in Claim 1 above.
no connection between the terminal device and the second network device, in the spirit of the present invention and in the same field of endeavor COMSTOCK teaches:
wherein before sending, by the second network device, the first link quality parameter to the first network device, the method further comprises:
determining, by the second network device, whether there is a connection between the terminal device and the second network device (In the example shown in FIG. 1A, the serving communication station 102 sends the instruction to the UE device 110 over communication link 112 to transmit the uplink signal 114 in accordance with an uplink signal configuration. … the uplink signal 114 can be one or more of the following: … uplink channel sounding (Sounding Reference Signal measurements). [¶ 0030] … Additionally, the uplink signal configuration information 116 that corresponds to the uplink signal 114 that will be sent by the UE device 



Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA and COMSTOCK.

Regarding Claim 16 (Currently Amended), the combination of FRENGER, CENTONZA, and COMSTOCK teaches the method according to claim 13.
CENTONZA further teaches:
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if the first link quality parameter continues to be greater than the threshold value in a first time period, sending, by the second network device, the first link quality parameter to the first network device (A threshold indicating how much stronger a certain candidate cell needs to be before it is reported to the serving cell. [¶ 0053] … A time to trigger meaning the time window within which the triggering condition needs to be continuously met in order to trigger the reporting event in the user equipment. [¶ 0055]. The Examiner notes it is ambiguous as to whether it is claimed that: 1) more than one parameter greater than a threshold must be determined in a time period before sending; 2) that sending is continued at each (undefined) determination time for an (undefined) time period; and 3) CENTONZA does not teach any limitation as to how often the reporting can be performed.)

Motivation to combine the teaching of FRENGER with that of CENTONZA given in Claim 1 above.

Regarding Claim 19 (Currently Amended), the combination of FRENGER, CENTONZA, and COMSTOCK teaches the method according to claim 13. 
FRENGER further discloses wherein the method further comprises:
receiving, by the second network device, measurement configuration information sent by the first network device, wherein the measurement configuration information is used to instruct the second network device to measure the link quality between the terminal device and the second network device (the first base station 110 requests the second base station 130 to switch the second cell state from a non observable mode to an observable mode for said user equipment 120.  An observable mode means that from the perspective of the user equipment 120, the carrier in the second cell 135 is temporarily transmitting with a DTX mode supported by the user equipment 120 for the sole purpose of allowing mobility measurements.  But neither the user equipment 120 nor any other user equipments present within the second cell 135 are actively receiving user plane data on the carrier. … The second base station 130 switches the ;
sending, by the second network device, the first link quality parameter to the first network device, comprises:
sending, by the second network device, a measurement result to the first network device according to the measurement configuration information, wherein the measurement result carries at least one of:
at least one first link quality parameter of a measured beam, 
a cell, 
a network transmission point, and 
frequency point information, and uplink transmission time reference information of the terminal device.

(Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0100 – 0101 illustrated in Fig. 5])

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of COMSTOCK and U.S. Patent Publication 2014/0256328 to LI et al. (hereinafter “LI”).

Regarding Claim 14 (Original), the combination of FRENGER, CENTONZA, and COMSTOCK teaches the method according to claim 13. 
While FRENGER discloses sending, by the second network device, the first link quality parameter to the first network device (Step 503 … The first base station 110 further requests the user equipment 120 to perform signaling between the user equipment 120 and the second base station 130 for quality measurements.  … this may be performed by commanding the user equipment 120 to transmit channel sounding signals. … Step 504 … The user equipment 120 transmits channel sounding signals. … Step 505 … The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals.  The received power on the channel sounding reference signal transmission from the user equipment 120 may be measured and the resulting measurement value is used by the radio network for evaluating if the user equipment 120 shall perform a handover to the second base station 130 or not. … Step 506 … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0094 – 0101 illustrated in Fig. 5]), the combination of FRENGER, CENTONZA, and COMSTOCK  wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
periodically sending, by the second network device, the first link quality parameter to the first network device.

However, in the same field of endeavor, LI teaches wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
periodically sending, by the second network device, the first link quality parameter to the first network device (in step 210 … the UE device 102 transmits a pilot signal and UE device identification information on the selected transmission resource(s). [¶ 0039] … In steps 214 and 216 respectively the femto base stations 118, 120 perform measurements on the received pilot signal. … the measurements include received signal strength indicator (RSSI) measurements, reference signal received power (RSRP) measurements, reference signal received quality (RSRQ) measurements, carrier RSSI measurements, signal to noise ratio (SNR) measurements, signal to noise-plus-interference ratio (SINR) measurements. … the femto base stations 118, 120 perform various measurements on the pilot transmission from the UE device 102.  In step 218 the femto base station 118 sends a measurement report including signal strength information and UE device identification information to the base station 124, which is considered to be the handoff decision making entity in this 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER, CENTONZA, and COMSTOCK with that of LI for the advantage of Methods and apparatus that facilitate handover related measurements and decision making in a communications system. (LI: ¶ 0008)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over FRENGER in view of CENTONZA, COMSTOCK, and U.S. Patent Publication 2016/0021581 to DEENOO et al. (hereinafter “DEENOO”).

Regarding Claim 17 (Currently Amended), the combination of FRENGER, CENTONZA, and COMSTOCK teaches the method according to claim 13.
While FRENGER discloses 
sending, by the second network device, the first link quality parameter to the first network device (The second base station 130 listens to the channel sounding sent by the user equipment 120 and performs quality measurements on said channel sounding signals. … The second base station 130 sends measurement reports to the first base station 110, regarding the results of the quality measurements on said channel sounding signals. [¶¶ 0092 – 0101 illustrated in Fig. 5])

While the combination of FRENGER, CENTONZA, and COMSTOCK does not explicitly teach, or is not relied on to teach, in the same field of endeavor, DEENOO teaches: 
wherein the method further comprises:
if there is a connection between the terminal device and the second network device, and the first link quality parameter is smaller than another threshold value (The term dual-connectivity may be also meant to cover scenarios where the user equipment ((UE) or wireless transmit/receive unit (WTRU)) may be connected to the macro-layer and one or more small-cells simultaneously. [¶ 0090] … The UE may send an indication to the Macro, perhaps when it may detect its radio link degradation on the small-cell layer. … perhaps when the UE may detect its radio link conditions may have fallen below a configured threshold in the small-cell layer, the UE may send a measurement report to the MeNB … For example, if the CQI may be less than a configured threshold, the UE may be triggered to send an indication to the network. [¶ 0236] … perhaps when the SCeNB may detect the UE CQI measurement may have fallen below a threshold, the SCeNB may send a trigger to the UE RRC to send an aperiodic RRC measurement report to the MeNB … the SCeNB may directly and/or indirectly send an indication over the backhaul to the Macro and/or forward the measurement report from the UE to the Macro. In one or more embodiments, the indication sent to the Macro layer could be a 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FRENGER, CENTONZA, and COMSTOCK with that of DEENOO for advantage of new (heretofore undefined for such purposes) RAN and/or protocol stack architectures and/or corresponding control and data plane procedures may be useful to address the scenarios and challenges that dual-connectivity may bring. (DEENOO: ¶ 0088)

Regarding Claim 18 (Currently Amended), the combination of FRENGER, CENTONZA, COMSTOCK, and DEENOO teaches the method according to claim 17.
DEENOO further teaches: 
wherein sending, by the second network device, the first link quality parameter to the first network device, comprises:
if the first link quality parameter continues to be smaller than the another threshold value in a second time period, sending, by the second network device, the first link quality parameter to the first network device (The UE may send an indication to the Macro, perhaps when it may detect its radio link degradation on the small-cell layer. … perhaps when the UE may detect its radio link conditions may have fallen below a configured threshold in the small-cell layer, the UE may send a measurement report to the MeNB … For example, if the CQI may be less than a configured parameter smaller than a threshold must be determined in a time period before sending; 2) that sending is continued at each (undefined) determination time for an (undefined) time period; and 3) DEENOO does not teach any limitation as to how often the reporting can be performed.)

Motivation to combine the teaching of FRENGER, CENTONZA, and COMSTOCK with that of DEENOO given in Claim 17 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNEST G TACSIK/           Examiner, Art Unit 2644